NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
JASON E. RIGDON,
Petitioner,
V.
DEPARTMENT OF DEFENSE,
Resp0n,dent.
2011-3228 _
Petition for review of the Merit Systems Protection
Board in case no. PH0752100504-I-1.
ON MOTION
ORDER
Jason E. Rigdon moves without opposition to with-
draw his appeal.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motion to withdraw 2011-3228 is granted
The petition is dismissed
(2) Each side shall bear its own costs

RIGDON V. DEFENSE
APR 27 2012
Date
cc: Lisa Jo Fanel1i-Greer, Esq.
L. Misha Prehein1, Esq.
s21
2
FOR THE COURT
/sf Jan Horba1_Y
J an Horba1y
C1erk
Issued As A Mandate:   1  mm
FlLED
. .coun1oF APPEALs ron
U sms FFnsm macon
APR 2 7 2012
.|AN HDRBALY
CLEBK